Order entered April 26, 2016




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-16-00344-CV

                               DIANA FAY BASS, Appellant

                                             V.

                               RICHARD H. BASS, Appellee

                     On Appeal from the 401st Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 401-54722-2015

                                         ORDER
       We GRANT appellant’s April 21, 2016 motion for waiver of the filing fee. Appellant is

indigent and allowed to proceed without advance payment of costs.


                                                    /s/   ELIZABETH LANG-MIERS
                                                          JUSTICE